Warren E. Burger: We'll hear arguments next in 1461, Stanton against Stanton.o Mr. Roe.
Bryce E. Roe: Thank you, Your Honor. Mr. Chief Justice and may it please the Court. The State of Utah has a statute on its books and has had since 1852 that females attain their majority at the age of 18 years and that males attain their at the age of 21. In the case today were challenging that statute under the Equal Protection Clause of Amendment Fourteenth. The facts out of which the case arose are quite simple. This was a divorce proceeding in which the wife had been awarded custody of two children and the husband had been ordered to pay support money for the two children. Some years after the entry of the divorce decree, the wife filed a proceeding in the District Court to have some past due support money reduced to judgment. She contended that the husband was obligated to continue to pay support money for the children even though the wife or the daughter had achieved the age of 18 years.
Warren E. Burger: Is it common in Utah to have a support provision and a decree if able to identify the precise age to which the support money is to be paid?
Bryce E. Roe: Its not uncommon, Your Honor. It happens both ways actually. I think more careful counsel nowadays do put some provision in the decree, but there have been frequent cases in which the decree has provided only that they will pay support for the children.
William H. Rehnquist: The parties here couldve provided for termination at any age, I take it, by agreement?
Bryce E. Roe: By stipulation, I would see no reason why they could not have done that.
Potter Stewart: What was -- this decree was that something that was negotiated and agreed upon between the parties?
Bryce E. Roe: There was a stipulation for the decree and for the awarding of the divorce to the wife and for the granting of custody to her and to the payment of support for the children. The decree did not say to what age the support would continue.
Potter Stewart: If that was negotiated against the background of this statute as far as standing statute of Utah, wasnt it?
Bryce E. Roe: Yes sir, there were two statutes in effect at that time. However, there was a statute enacted three years before this divorce in 1957 and which was the Uniform Civil Liability for Support Act. In that statute, a child was defined as being child of either age under the age of 20 or either sex under the age of 21. So, there were some -- this was a statute that had not been enforced very long at the time of that decree.
Harry A. Blackmun: Now, let me ask you about that statute? Was this argued to the lower courts in your state in this case?
Bryce E. Roe: The application of the support statute?
Harry A. Blackmun: Yes.
Bryce E. Roe: Yes Your Honor it was.
Harry A. Blackmun: Would that statute win your case for you?
Bryce E. Roe: It would have won the case for us, if the Supreme Court had seemed fit to interpret it as establishing the age to which support would continue in a divorce proceeding. Now, the Supreme Court of Utah did not discuss the statute even though it was briefed to the court. But -- so we have a situation in which we dont have a support denied to daughters over the age of 18 while its given to sons between 18 and 21 because the support statute provides that the support will continue for both of them until they're 21 except that under the support statute, the obligee is the son or daughter. So that any action to enforce the support outside of the divorce decree would have to be brought by the son or daughter --
Byron R. White: In fact, it means that in this case under the state decision support for the daughter stopped?
Bryce E. Roe: That is correct.
Byron R. White: And it would not have and would not stop for a son?
Bryce E. Roe: Well, it stops in a divorce proceeding.
William J. Brennan, Jr.: Yes but it stops, does it not because in effect this statute 1521, your Supreme Court has read into the divorce decree, hasnt it?
Bryce E. Roe: Thats correct.
William J. Brennan, Jr.: Well, now if thats so what we in fact have is an ordinary support decree as if it had been negotiated between the parties as the Court has construed it, isnt not?
Bryce E. Roe: Well, but this construction didnt occur until sometime after the Court --
William J. Brennan, Jr.: What it did or didn't, whatever it may have been, isnt that the fact?
Bryce E. Roe: No, I dont think the Court based this on any concept that the parties had stipulated with respect to the ages at which --
William J. Brennan, Jr.: I didnt suggest that but as if they had stipulated, how otherwise that this Court read this statute into the divorce decree?
Bryce E. Roe: Well, it said that support money ends at the age of majority, daughters attain their majority when they're 18, so, the support money ends. That was the reasoning of the Utah Supreme Court.
Warren E. Burger: Precise language of the stipulation and the decree. You have -- I saw it in your at page 7 on the appendix.
Potter Stewart: Of the appellants brief, defendant is ordered to pay the plaintiff, is that it?
Bryce E. Roe: Yes, Your Honor.
William H. Rehnquist: Yet it did leave open, I take it, the Supreme Court of Utah, the possibility that if the decree had provided otherwise that the statute would have played no harm?
Bryce E. Roe: I suppose it was left open. The question was not raised or discussed in that proceeding.
Byron R. White: If the Court construed that the decree as meaning support until they reached the majority and then as a matter of law under the statute that when 18 for the girl?
Bryce E. Roe: Yes, Your Honor. It was decided on the basis on the statute and its application to a divorce proceeding.
Harry A. Blackmun: Mr. Roe, if you prevail here, do you still win or lose than what is the date when under this statute support ceases? Is it 18 for both boys and girls?
Bryce E. Roe: Well, I would think that looking -- Oh! Excuse me, Your Honor.
Harry A. Blackmun: Or is it 21 for both sons and daughters?
Bryce E. Roe: Yes, I would think looking at the general legislative policy it would have to be 21 for both.
Harry A. Blackmun: Well, is it something that we can determine here? Isnt that something -- suppose we strike it down as violative of Equal Protection, isnt that something for the Utah Court to consider?
Bryce E. Roe: Well, there is. This Court, I think can decide the effect of the invalidity of the statute. Now, at common law of course, the age of majority for both men and women was 21 years. One of the possibilities is to apply the common law without regard to the statute. In addition, we have a general declaration of legislative policy that support will continue for children until they're 21 years. So, we're -- until they're 21 years old, both of them and then we have a situation in which the excluded group should be given the benefit of the statute.
William H. Rehnquist: Well, but if the Supreme Court of Utah were to come out to say if this Court were to invalidate the distinction, the Supreme Court of Utah would say, “Alright, from now on its 18 for everybody.” Your client would take nothing, you would not benefit at all from this lawsuit.
Bryce E. Roe: Thats -- if the Supreme Court of Utah felt it could do that, thats correct. We would have to lose on that question.
Warren E. Burger: Do you suggest thats a remote prospect in view of the fact that this Court has said that 18 is the voting age which of course doesnt directly bear on this?
Bryce E. Roe: Well, yes I think. You're talking about two different things here. I recognize that there has been a tendency to reduce the age to 18 in a number of instances. In the Utah statutory scheme that is correct too with respect to a lot of the activities and lot of the disabilities that are placed upon children, but in this application particularly, 21 is the age to which support should be given because we have a subsequent statute that establishes that. So what we -- what has really happened with the Utah Supreme Court in rulings that did is to place a different kind of burden on 18 to 21-year-old daughters and on 18 to 21-year-old sons even though they're both entitled to support under the Uniform Civil Liability for Support statute. One of them can obtain this support by the parent going into the divorce proceeding over which the Court retains jurisdiction customarily and obtaining a support order or use the contempt features and so on. Whereas a daughter achieving the age of 18 would be compelled to bring a suit against her father if she was entitled to support and he was the one who had the money with which to support her.
Lewis F. Powell, Jr.: Mr. Roe, in this case, could the daughter have brought suit under Utah law to enforce this marital settlement agreement?
Bryce E. Roe: She -- I have never found a case in which that has been done. The Supreme Court of Utah has talked in some instances that if the right at least for current support belongs to the child. Though they talk in terms of past due support which has been supplied by a parent as being a right that is in the parent. In other words, there are limitations upon the extent at which the parties can stipulate a way the right of the child are current and future support but with respect to past support if the money has been or the support has been provided then the parent has the right and the child doesnt.
Lewis F. Powell, Jr.: In this case, the support might have been provided by the parent?
Bryce E. Roe: Yes, there's been no issue about that. She was living with her mother. She had custody of her and was taking care of her.
William J. Brennan, Jr.: Mr. Roe, I confess this opinion of your Supreme Court is not a model of clarity, but my questions earlier are prompted by what appears at 10 (a) and 11 (a) of the opinion. The general rule is that the decree fixes the obligations of the parties and over at 11 (a) the support money accrued in accordance with its terms. Now, how do we read that, if not that the Supreme Court, your Supreme Court, read this decree as incorporating the provisions of that statute?
Bryce E. Roe: Well, it certainly did do that. I dont think it read the stipulation of the parties as doing that and thats just what were complaining about that the decree here incorporates the provisions of a statute which operates unfairly and invidiously with respect to one class. Now, if it were stipulated judgment --
William J. Brennan, Jr.: Well, but the difficulty – isnt there a difficulty with that that the parties did agree to that. I think you told us earlier that the concept -- that the decree was agreed upon by the parties, the divorce decree that is, when entered, wasnt it?
Bryce E. Roe: Well, it was a simple stipulation before decree and I think and its fairly customarily they say, “We stipulate that the divorce may be entered if the mother proves grounds and that she may have custody and will pay so much support money. ” Now, --
William J. Brennan, Jr.: But the problem here is not whether the money shall be paid to the daughter, rather it is whether the money shall be paid to the mother?
Bryce E. Roe: And that is correct.
William J. Brennan, Jr.: Because she is the one that was -- is the one who wanted the decree according to the terms of the decree, is to the one to whom the husband pays the money?
Bryce E. Roe: Yes, there --
William J. Brennan, Jr.: And now I'm only suggesting that it seems to me that your Supreme Court is in effect reading the decree as limiting the husbands obligation for support for the payments to the mother on behalf of the daughter to the years before shes 18 and for the son until hes 21?
Bryce E. Roe: Well, thats what the Court is doing. I dont -- I didnt read the opinion as if the Court were saying looking back at 1960 and in view of the statutes then what the parties did and what the court did by way of -- means of interpretation I should say, they meant to fix this at 18 instead of 21.
Byron R. White: But what if the agreement -- what if the stipulation had said, “Support until their majority?”
Bryce E. Roe: I think we would still have the same question.
Byron R. White: Well, I know but then they wouldnt if they have said, “If thats the daughters name they would have said 18 in parenthesis and --
Bryce E. Roe: No, I think --
Byron R. White: -- thats the one they would have agreed to it?
Bryce E. Roe: If the parties agreed to pay support to one of them until that she was 18 and the other until 21 and the court approved it.
Byron R. White: If they said the majority in the state statute specified what the majority was?
Bryce E. Roe: Well, I agree. I'll take back what I said first. I think we would have a different case.
Byron R. White: Well now, its arguable thats -- it is arguable that the Supreme Court of Utah has equated your situation with my supposition in that when you agreed just to provide support that meant under state law until their majority which in turn meant until 18 and 21?
Bryce E. Roe: Yes, but this decision was based upon an interpretation of the state law and its application and not upon the use of the state law to try and interpret what the parties were stipulating to.
Warren E. Burger: How does that square with the proposition that I understood you accepted that the -- Mr. and Mrs. Stanton couldve agree in that stipulation and decree on age 18 for both, 20 for both, 21 for both, or 25 for both?
Bryce E. Roe: Yes.
Warren E. Burger: And they merely incorporated something by reference here. Why isnt it still just a stipulation and not a statutory?
Bryce E. Roe: But the stipulation did not purport to incorporate anything, did not in fact refer to age of majority, referred only to children. In the context in which this stipulation was entered into having come three years after a new statute, putting the obligation on parents to support their children until they're 21 years old. And the possibility of interpretation of that statute within the terms of the decree then I dont think that could be read as having agreed that the age of majority would be the controlling age.
Potter Stewart: Certainly, as one reads the opinion of the Supreme Court of the State of Utah, its rational doesnt seem to be at all as indicated in questions from the bench. Right at the beginning, is the Court states that the question before it is the constitutionality of Section 1521, Utah Code Annotated 1953, --
Bryce E. Roe: Yes, Your Honor.
Potter Stewart: -- it goes on to consider the constitutionality of that statute.
Bryce E. Roe: Yes, and then --
Potter Stewart: It doesn't suggest it all that the parties -- that its construing the decree as such and that since it was negotiated decree its equivalent to having explicitly said support the son until hes 21 and the daughter until shes 18. Thats no part of its rational.
Bryce E. Roe: No, I could not read that case that way Your Honor.
Potter Stewart: This case, the opinion in this case?
Bryce E. Roe: Yes, I mean the Supreme Courts opinion. Well, as Mr. Justice Stewart suggests, I think the Court did do this or decide this case on constitutional grounds and statutory interpretation. And its that -- on that basis and which were challenging the statute and the decision of the Utah Supreme Court. Of course the age of majority statute as such cuts both ways. I recognize that. It has some effects other than in the support money area in which we are not necessarily concerned with, but which possibly have to be anticipated. It offers benefits to one and detriments to another in different kinds of situations, but this proceeding of course is directed solely at the application or primarily that the application of that statute to the support statutes. The Utah Supreme Court used some rather traditional rationalizations to uphold the statute. One of them being that its a mans primary responsibility to provide a home. This was the breadwinner argument which was rejected by the Court I believe in Frontiero case. They indicated also that the son needs a good education or training. I submit that the daughter also needs one and also the classic argument that girls tend to mature earlier than boys which again is one of the arguments made in some of the previous cases, particularly Reed against Reed. I think in that case, the Idaho Supreme Court sought to rationalize its statute on the basis that men were more qualified to be personal representatives than women were. And the fourth rationalization of the Court was that girls tend to marry earlier which is not a rationalization at all because you can't tell which is cause and which is effect, whether the fact that they marry earlier comes from the fact that they may be denied the support that is given to the male children.
Harry A. Blackmun: Of course the statute wipes that out anyway, doesnt it? When a girl marries she no longer is subject to the provisions for support as I read it, right?
Bryce E. Roe: Yes, thats right. All children reach their majority on marriage under the statute.
Potter Stewart: Of either sex?
Bryce E. Roe: Yes.
Potter Stewart: Of either sex?
Bryce E. Roe: Of either sex. Yes, Your Honor. Now, tying to find the legislative rationalization for a statute like this is difficult because the Utah legislature has approached this various things differently with respect to the ages at which male children and female children reach the majority. For instance, in other legislation and in constitutional provisions of Utah, males and females at the same ages have the right to vote and hold office, the right to serve as jurors, the right to practice law, and make dispositions of properties by will. Theyre both subject to juvenile court jurisdiction at the same ages. Automobile licensing, the general duty of support set out in the general support statute and to public assistance under the public assistance program. I point these out primarily to suggest that there is no rational basis in the total legislative scheme that suggests a view on the part of the legislature that the female children are more competent at a particular age than the males.
William J. Brennan, Jr.: How old is this statute, Mr. Roe?
Bryce E. Roe: The original statute?
William J. Brennan, Jr.: This 15 --
Potter Stewart: 1852.
Bryce E. Roe: 1852.
Potter Stewart: Way back to territorial days?
Bryce E. Roe: Yes, Your Honor. That was I think that “settlement women” is in 1847, they came into the valley so that was maybe five years later.
Warren E. Burger: I noticed that you cite Frontiero and Reed against Reed but you dont mentioned Shevin and Kahn.
Bryce E. Roe: Yes, I've --
Warren E. Burger: Is there anything to do with it?
Bryce E. Roe: I did mention Shevin -- Kahn versus Shevin but only briefly. I would like to say this about the cases together. I've tried to find if I could a common thread in them and I think the one common thread I can find is that the surmises and the speculations with respect to legislative intention and some of the deference paid to the judgments of the legislature has been subjected to a closer look that even in the cases in which the Court has upheld the sex-based discrimination or the sex-based classification I should say, it has taken a look at the basis on which the statute is sought to be upheld and has made a careful analysis of what the state is trying to accomplish and the methods by which is doing it. I think that would be true of the -- not only of Kahn versus Shevin, but of the Geduldig versus Aiello and also Schlesinger versus Ballard in cases where the sex-based classification has been upheld or at least the classification which is contended to be sex-based. Now, we have in this case too as we have -- the Court has had before in a number of others that we dont have any legislative history that gives any guidance as to what the legislature had in mind. There are couple of points that have been raised in the briefs with respect to the standing for instance of the plaintiff here to bring this action. A recent Utah case is reaffirmed what I pointed out earlier and that is that the parent who has paid the support money is the one who or has supported the child is the one who has the right to receive the support. That recent case was decided in October of last year, it's Baggs versus Anderson in 528 P. 2d 141, that was since the briefs were filed in this case. Moreover, the Court here has held that the one challenging statute need not necessarily be a member of the class. The most recent one I believe involving the woman jurors and their need to request jury service in Taylor versus Louisiana. The question of mootness has been raised and being contended that the daughters now over the age of 21 years and so that the question is moot. However, the plaintiff in this case still has a question of her right to $2,700.00 riding on the outcome which would seem not to make the case moot. Thank you very much.
Warren E. Burger: Mr. Frederick.
J. Dennis Frederick: Mr. Chief Justice and may it please the Court. The Court has the language of the very statute which is being challenged here and might just state briefly the language is that the period of minority extends in males to the age of 21 years and in females to that of 18 years but all minors obtain the majority by marriage. I think that there are four critical elements or four critical problems with the appellants case here, a couple of which had been touched on in the questions asked to counsel in his argument. I think first, as this Court is well aware, the appellant here is not in any representative capacity on behalf of her daughter. She is here in her own right alleging that the statute in fact discriminates against her as a class, that being the class of mothers of daughters in the 18 to 21 age group. I submit that at this juncture she has no standing as in fact not only is she admittedly not a member of the class which the statute is designed to affect that is persons attaining majority, but she is indeed not even a member of the class which she claims as being discriminated against as in fact the daughter in question here turned 21 over a year ago. The second point which I believe has a very direct correct bearing on this --
Harry A. Blackmun: But she is asking for monetary relief, is she not?
J. Dennis Frederick: That is correct Your Honor. However, my -- I submit to the Court that thats not before us here. That's a claim for moneys paid and not in fact a bearing on the constitutionality of the statute.
Potter Stewart: Well, isnt that how this whole lawsuit arose?
J. Dennis Frederick: That is correct.
Potter Stewart: And it does involve three years worth of support payments?
J. Dennis Frederick: It does Your Honor. The record does reflect that the daughter did in fact reside with the mother for most if not all of the time in question here. I would however submit that even if the Court finds that she has established her right which is in jeopardy here or has established that she will sustain a substantial injury that she is estopped to now claim, make that claim as the Court. And the record establishes without question the decree of divorce entered in this matter in November of 1960 was in fact a stipulated decree of divorce and a consent decree was entered. Both parties involved in that matter were in fact represented by counsel and I submit that the appellant here is charged with either actual or constructive knowledge of what the law in Utah was at that time and that in fact was without question that the support payments for a daughter terminate at 18. Under the statute here challenged, she the appellant may have contracted otherwise but chose not to do so and this Court has long recognized the doctrine of equitable estoppel and I submit that here, the appellant is estopped to assert that argument.
William J. Brennan, Jr.: What's involved here in dollars and cents is three years, is it?
J. Dennis Frederick: Yes, Your Honor.
William J. Brennan, Jr.: This young lady became 21 on February 12, 1974?
J. Dennis Frederick: 1974, yes sir.
William J. Brennan, Jr.: So, actually that's $3,600.00, is that what?
J. Dennis Frederick: $2,700.00 I believe is the figure.
William J. Brennan, Jr.: Oh, is that it?
J. Dennis Frederick: Yes sir. Next and I believe again this is a fatal --
William J. Brennan, Jr.: I take it even if there were reversal there, it may not -- then it have to go back to the Supreme Court of Utah which and as been suggested it might say no both cuts off at 18?
J. Dennis Frederick: Yes Your Honor, in fact that --
William J. Brennan, Jr.: You might still win?
J. Dennis Frederick: -- the point that I am here going to raise next, I think there's no substantial federal question here. The defect number one of the statute that is claimed in any event has long since been cured by as counsel stated the adoption by Utah of the Uniform Civil Support Act -- Liability for Support Act. That was adopted in 1957 and requires not only fathers but mothers to give support in appropriate circumstances to their children until they arrive at the age of 21.
William H. Rehnquist: So this would be quite independent of a divorced decree or any divorce proceeding?
J. Dennis Frederick: It is, yes sir it is. It has no relationship to the holdings of the Utah Supreme Court with regard to when support terminates. Its in the nature of I suppose of what we commonly call proper statutes. But neither the appellant here nor the daughter have seen fit to avail themselves at that alternative state remedy. They have chosen as a matter of fact to challenge the statute on which our Supreme Court has determined to support shall end. A further aspect of this argument is that this is a political question.
William J. Brennan, Jr.: I see, but does that mean that during the time she was 18 and 21, the mother anyway under this new statute had an obligation to supply support whether or not the father did?
J. Dennis Frederick: Absolutely. Thats absolutely the case under the statute --
William J. Brennan, Jr.: And the mother did in fact supply the support as to --
J. Dennis Frederick: We dont dispute that.
William J. Brennan, Jr.: So that if she has any basis to attempt to secure contribution from her husband, how does she go about it?
J. Dennis Frederick: She would have the alternative remedy of either through the state Welfare Department or in the daughters own name to pursue the father has is an obligee for reimbursement.
William J. Brennan, Jr.: And then what -- what would he do? Does he pay -- perhaps reimburse her for the full amount?
J. Dennis Frederick: Well, he would either be determined I take it in that proceeding to owe that support which has been paid for the daughter. Hes only co-responsible with the mother for the support of that daughter. If however, it were to come through payments by the Utah State Welfare Department, then he would be obligated to reimburse the Welfare Department. At this particular time, I think its a very appropriate to state that there are currently pending before the Utah State legislature, three separate bills which have a bearing on this issue. One of which is the Equal Rights Amendment, secondarily either --
William J. Brennan, Jr.: I heard this morning they rejected it last night.
J. Dennis Frederick: I'm sorry to hear that Your Honor.
William J. Brennan, Jr.: So, the radio said.[Laughter]
J. Dennis Frederick: I have not heard that news. In any event, there are two other bills pending which would seek to make the age of majority uniform, one of which would make the age of majority 21 uniformly and the other 18. But in any event, while these matters are pending before the Utah State legislature it seems to me that this acknowledgment of the political nature of this type of question was appropriately referred to by Mr. Justice Powell in his concurring opinion of Frontiero. The Equal Rights Amendment which if adopted will resolve the substance to this precise question -- excuse me has been approved by the Congress and submitted for ratification by the states. If the amendment is duly adopted it will represent the will of the people accomplished in a manner proscribed by the constitution. By acting prematurely and unnecessarily as I view it, the Court has assumed the decisional responsibility at the very time when state legislature is functioning within the traditional democratic process, are debating the proposed amendment. It seems to me that by reaching out to preempt by judicial action a major political decision which is currently in process of resolution does not reflect appropriate respect for the duty proscribe legislative processes. In addition, I would submit that the recent, most recent cases by this Court dealing with the so-called sex-based discrimination matters would provide that there in fact is a rational basis for the substantiation of this statute here under question. That in fact the courts in Kahn versus Shevin, this Court, Geduldig versus Aiello and Schlesinger versus Ballard case has stated that the courts will not or should not substitute their social and economic beliefs for the judgment of the legislature if there is a fair and substantial relation to the legislative objective to be sought or to be advanced the statute will stand. In this particular instance, I submit that the state objective to be established or to be sought is to pinpoint an objectively identifiable point in time when a member of society is given the responsibilities and benefits of adulthood. It is to set an age at which the disabilities of infancy are removed. The Utah legislature has made the determination that certain segments of the society are more capable of coping with these rights and responsibilities, namely married persons and females over the age of 18 and males over 21 and a view has traditional has been, correct or not, that a woman and matures emotionally and physically at an earlier age than men. This statute is merely the codification of that traditional view and I submit that it does provide a fair and substantial means to promote a state objective and for that -- those reasons I submit the statute must be sustained
Warren E. Burger: Do you have anything further?
Bryce E. Roe: Yes sir, one statement if the Court please and that is on this estoppel matter. The decisions just werent that clear prior to this case as to whether the support obligation ended at age 18 following the enactment of the Support Act and there were very -- I did not really find any decisions even prior to that in which there was a clear holding as to the age at which it ended. But it was the argument we made to the Utah Supreme Court with respect to that was that the support money payment ended at majority, at common law because thats when the duty of a parent to support ended, and when the legislature changed that, then it was a rational basis for changing the application to the divorce proceedings. Thank you.
Warren E. Burger: Thank you Mr. Roe. Thank you Mr. Frederick. The case is submitted.